UNITED STATES BANKRUPTCY COURT
NOR'I`H]ERN DIS'I`RICT OF CALII`ORNIA

Name of Debtor; John Dumood Dennis, Jr. Cag,e NO_ 13.51321

Last four digits of Soc. Sec. No.: xxx-xx-UB?S
Last four digits of Soc. Sec. No.:

SECOND AMENDED CHAPTER 13 PLAN
Section 1. Notiees

1.01. Notices.

(a) Use of this form is mandatory. The Banlcruptcy Court of the Nonhern District of California requires the use of this
local form chapter 13 plan in lieu of any national form plan. Fed. R. Bankr. P. 3015.1.

(b) Notice of specific plan provisions required by Fed.R.Bankr.P. 3015.1(€). Any nonstandard provision is in section
7 below.

If the plan proposes to limit the amount of a secured claim based on a valuation of the collateral for the claim, this box must be

checked l:l.
lf the plan proposes to avoid a security interest or lien, this box must be checked [:l.

ll` there are nonstandard provisions, this box must be checked[fl. A nonstandard provision will be given no effect
unless this section indicates one is included in section 7 and it appears in section 7.

1.02. No alterations to form plan permitted Other than to insert text into designated spaces, to expand tables to include
additional items, otto change the plan title to indicate the date of the plan or that it is a modified plan, the preprinted text of
this form shall not be altered No such alteration will be given any cffcct.

1.03. Valuation of collateral and lien avoidance Unless otherwise provided in Section 7 below, as to nongovernmental units, the
confirmation of this plan will not limit the amount of a secured claim based on a valuation of the collateral for the claim, nor
will it avoid a security interest or lien. This relief requires a separate claim obj ection, valuation motion or adversary
proceeding or lien avoidance motion, with supporting evidence, that is successfully prosecuted in connection with the
confirmation of this plan. Determining the amount of secured and priority claims of` governmental units, however, must be
done in compliance with I-`ed.R.Bankr.P. 3012.

1.04. Conlirmation of Plan. In the absence of a timely written objection, the plan may be confirmed without a heating lt will be
effective upon its confirmation

Section 2. Plan Payments and Plan Dnration

2.0]. Monthly plan payments To complete this plan, I)ebtor shall submit to thc supervision and control of 'l`rustee on a monthly
basis the sum of $ 617.65 from future earnings This monthly plan payment is subject to adjustment pursuant to section
3.0'7(b}{5) below and it must be received by Trustee not later than the 20th day of each month beginning the month after the
order for relief under chapter l3. The monthly plan payment includes all adequate protection payments due on Class 2
secured claims

2.02. Other payments In addition to the submission of future earnings, Debtor will make payment(s) derived from property of the
bankruptcy estate, property of Debtor, or from other sources, as follows: __

2.03. Duration of payments. 'l`he monthly plan payments will continue for 60 months unless all allowed unsecured claims
are paid in hill within a shorter period of time. If necessary to complete the plan, monthly payments may continue for an
additional 6 months, but in no event may a plan be proposed and confirmed that exceeds 60 months This section is to he read
in conjunction with section 3.14.

NDC 1~1(31-6-17)
Page l of'l

Sollware Copyflghl (c) 1 996-2018 best Casa LLC~ wwwrbeslcase.com Besl Casa Bankruptcy

Case: 18-51321 Doc# 26 Filed: 10/18/18 Entered: 10/18/18 23:23:08 Page 1 of 7

21 59 9 'd “IEE[]:U BI-Zl'l]l §UIEZLEIEB mmi §lll[]ll[]l'§!llil ml

Sectioo 3. Claims and Expenses
A. Proofs of Claim

3.01. With the exception ofthe payments required by sections 3.03, 3.07(b), 3.08(b), 3.10, and 4.()1, a claim will not be paid
pursuant to this plan unless a proof of claim is filed by or on behalf of a creditor, including a secured creditor.

3.02. The proof oi` claim, not this plan or the schedules, shall determine the amount and classification of a claim unless the court’s
disposition of a claim objection, valuation motion, adversary proceeding, confirmed plan, or lien avoidance motion affects
the amount or classification ot-` the claim, consistent with section 1.03.

3.03. Post-petition amounts due on account of a domestic support obligation, a loan from retirement or thrift savings plan, or an
executory con tract/unexpired lease being assumed, shall be paid by Debtor directly to the person entitled to such payments
whether or not the plan is continued or a proof of claim has been filed

B. Administrative Expenses

3.04. 'I`rustee’s fees. Pursuant to 28 U.S.C. § 586(6}, 'I`rustee shall retain up to ll.l% of plan payments, whether made before or
after confirmation, but excluding direct payments by Debtor provided for by the plan.

 

3.05. Debtor’s attorney’s fees. Debtor’s attorney was paid 3 2 000.00 prior to the filing of the case. Additional fees of
$ 2 000.00 shall be paid through this plan upon court approval Debtor’s attorney will seek the court’s approval by
[choose one]: [j complying with General Order 35; orE} filing and serving a motion in accordance with 11 U.S.C4 §§ 329
and 330, Fed. R. Bankr. P. 2002, 2016, and 2017 [if neither alternative is selected, the attorney shall comply with the latter}.

 

3.06. Administrative expenses In accordance with sections 5.02 and 5.03 below, $ 600.47 of each monthly plan payment
shall be paid on account oi`: (a) compensation due a former chapter 7 trustee; (b) approved administrative expenses; and (c)
approved attomey’s fees. Approved administrative expenses shall be paid in full through this plan except to the extent a
claimant agrees otherwise or ll U.S.C. § l326(b}(3)(B) is applicable

C. Secured Claims

3.07. Class l includes all delinquent secured claims that mature after the completion of this plan, including those secured
by Debtor’s principal residence

(a) Cure of defaults. All arrears on Class l claims shall be paid in full by 'I`rustee. The monthly installments specified in the
table below as the “monthly arrearage dividend,” in conjunction with the distribution scheme in section 5 of this plan, shall
pay the arrears in fult.

(l} Unless otherwise specified below, interest will accrue at the rate of 0%.

(2) The arrearage dividend must be applied by the Class l creditor to the arrears. lt' this plan provides for interest on
the arrears, the arrearage dividend shall be applied lirst to such interest, then to the arrears.

(b) Maintaioing payments From plan payments received, Trustee shall make all post~petition monthly payments to the
holder of each Class l claim whether or not this plan is continued or a proof ot" claim is tiled.

(1) Unless sub»part (b)(l)(A)or(B) of this section is applicable, the amount of the post-petition monthly payment
shall be the amount specified in the plan.

(A) If the amount specified in the plan is incorrect, the Class l creditor may demand the correct amount in
its proof of claim. Unless and until an objection to such proof of claim is sustained, the trustee shall pay the
payment amount demanded in the proof of claim.

(B) Whenever the post-petition monthly payment amount is adjusted in accordance with the underlying
loan documentation., including changes resulting from an interest rate or escrow account adjusnnent, the
Class l creditor shall give notice of payment change pursuant to l:'-`ed. R. Bankr. P. 3002. l (b). Notice ofthe
change in a proof of claim is not sufficient Until and unless an objection to a notice of payment change is
sustained, the trustee shall pay the amount demanded in the notice of payment change

NDC i-l (ll-tS-i`l)

Page 2 of 7

Soitware Copyrlght (c) 1 99&2018 Best Case LLC - www.bestcase.com Best Case Bankmptcv

Case: 18-51321 Doc# 26 Filed: 10/18/18 Entered: 10/18/18 23:23:08 Page 2 of 7

21 59 t 'd WEEU:U BI-Zl'l]l §UIEZLEIEB mmi §Lll[]l][]i'§!llll ml

(2) It` Debtor makes a partial plan payment that is insufficient to satisfy all post-petition monthly payments due each
Class l claim, distributions will be made in the order such claims are listed in the table below.

(3} Trustee Will not make a partial distribution on account of a post-petition monthly payment.

(4) lf Debtor makes a partial plan payment, or if it is not paid on time, and Trustee is unable to make timely a
post-petition monthly payment, Debtor may be obligated to pay a late charge

(5) lt` the holder cfa Class 1 claim files a notice of payment change in accordance with FedKBankr.P. 3002.1(1)`)
demanding a higher or lower post-petition monthly payment, the plan payment shall be adjusted accordingly,
without modification of the plan.

(6) If the holder cfa Class l claim gives Debtor and Trustee notice ofpost-petition fees, expenses and charges in
accordance with Fed. R. Bankr. P. 3002.l(c), Debtor may modify this plan if Debtor wishes to provide for such fees,
expenses, and charges

(7) Post-petition monthly payments made by Trustee and received by the holder of a Class l claim shall be applied
as if the claim Was current and no arrearage existed on the date the case was filed

(c) No claim modi|lcation and lien retention. Each Class l creditor shall retain its lien, Other than to cure arrears, this plan
does not modify Class l claims

 

 

 

Class l Creditor's Narnel Amount of interest Monthly Monthly Arrearage Post-Petition
Collateral Description Arrears Rate on Arrearage Dividend Start Monthly
Arrears Dividend l)ate (Start Date Payment
will be a specific
month/year during
the plan)
1. Wi|mington Savings Fun Society, $52,256.52 0.00% $916.?8 4 $0.00

FSB et al
CIO FC| Lender Services
PO Box 27370
Anaheim Hils, CA 92809

 

 

 

 

 

 

 

'l`otals: $ 918.78 -

 

3.08. Class 2 includes all secured claims that are modified by this plan, or that have matured or will mature before the plan
is completed.

(a) Payment of claim. Subject to section 3.08(::), the “monthly dividen ” payable to each Class ZA and 213 claim is a
monthly payment sufficient to pay each claim in full with interest attire rate specified below. If no interest rate is specified, a
5% rate will be imputed

(b) Adequate protection payments Prior to continuation and once a proof of claim is tiled, Trustee shall pay on account of
each Class Z(A) and 2(B) claim secured by a purchase money security interest in personal property an adequate protection
payment it`required by ll U.S.C. § 1326(a)(l )(C). The adequate protection payment shall equal the monthly dividend
Adequate protection payments shall be disbursed by Trustee in connection with the customary disbursement cycle beginning
the month after the case was filed. lf a Class 2 claimant is paid an adequate protection payment, that claimant shall not be
paid a monthly dividend for the same month.

{c) Claim amount The amount of a Class 2 claim is determined by applicable nonbankruptcy law. However, except as noted
below_. Debtor may reduce the claim amount to the value of the collateral seeming it by complying with Section 1.03 above.

(l) Class 2 claims that cannot be reduced based on value of collateral. Debtor is prohibited from reducing a
claim if the claim holder has a purchase money security interest and the claim either was incurred within 910 days
of the filing oi` the case and is secured by a motor vehicle acquired for the personal use ot`Debtor, or was incurred

NDC l-l (11-6-17)
PageS of'.`"

Sofiwam Copytighl (c) 1986-2018 Besi Case LLC - www.bostease.eom Bast Case Bankruptcy

Case: 18-51321 Doc# 26 Filed: 10/18/18 Entered: 10/18/18 23:23:08 Page 3 of 7

21 59 8 'd WEEU:U BI-Zl'l]l §UIEZLEIEB mmi §Lil[]l][]l'§lllil ml

Within l-year of the filing of the case and is secured by any other thing oi` value. These claims must be included in
Class 2(A).

(2) Class 2 claims that may be reduced based on the value of their collateral shall be included in Class Z(B) or
Z(C) as is appropriate

(3) Class 2 claims secured by Debtor’s principal residence. Except as permitted by l l U.S.C. § 1322(<:), Debtor
is prohibited from modifying the rights of a holder of a claim secured only by Debtor’s principal residence

(d) Lien retention. E-ach Class 2 creditor shall retain its existing lien on the property interest of the Debtor or the Estate until
the earlier oi`: (a) payment of the underlying debt determined under nonbankruptcy law, or (b) completion of the plan and,
unless not required by the bankruptcy court, entry of Debtor’s discharge under ll U.S.C. § 1328.

 

Class Z(A) Creditor's name and description of Purchase money Amount Value of Interest Monthly
collateral security interest claimed by croditor*s Rate Dividend
in personal creditor interest in its
property collateral
YES/NO

 

 

 

Class Z(A) claims are not reduced based on
value of collateral
-NONE-

 
    
 

 

 

Total $ 0.00
Class 2(B) Creditor's name and description of Purchase money Amount Value of lnterest Monthly
collateral security interest claimed by creditor's Rate Dividend
in personal creditor interest in its
property collateral

 

Class Z(B) claims are reduced to an amount
_greater than $0 based on value of collateral

 

 

 

 

 

 

 

 

-NONE-
Total $ 0.00
Class Z(C) Creditor's name and description ol` Purchasc money Amount Valne of Interest Monthly
collateral security interest claimed by creditor's Rate Dividend
in personal creditor interest in its
property collateral
S/NO

 

 
 
 
 

Class Z(C) claims are reduced to $0 based on
value of collateral
-NONE-

 

 

 

 

3.09. Class 3 includes all secured claims satisfied by the surrender of collateral.

 

Class 3 Creditor's Name/Collateral l)escrlption Estimated Dcliciency ls Dehciency a Priority Claim?
YESfNO

 

-NONE-

 

 

 

 

 

3.10. C|ass 4 includes all secured claims paid directly by Debtor or third party. Class 4 claims are not in default and are not
modified by this plant These claims shall be paid by Debtor or a third person whether or not a proof of` claim is filed or the
plan is continued

 

 

l Class 4 Creditor's Name/Collateral Description l Monthly Contract Installment l l’erson Making Payment l
NDC 1-1(11-6-!‘7;

Page 4 of 7

Sollwar\! Copyngl’rl (C) 1996-2018 Bssi Case LLC - www.bestease.com Bssl Case Bankmptcy

Case: 18-51321 Doc# 26 Filed: 10/18/18 Entered: 10/18/18 23:23:08 Page 4 of 7

21 59 6 'd “IEE[]:U BI-ZI'UI §UIEZLEIEB mmi §Lll[]l][]l'§§%l ml

 

Class 4 Creditor's Name/Col]ateral Description Monthly Contraet lnstallment Person Making Payment
-NONE-

 

 

 

 

 

 

3.11. Bankrnptcy stays.

(a) Upon confirmation ofthc plan, the automatic stay of ll U.S.C. § 362(a) and the co-debtor stay of ll U.S.C. § l301(a) are
(1) terminated to allow the holder of a Ciass 3 secured claim to exercise its rights under nonbankruptcy law against its
collateral; and (2) modified to allow the nondebtor party to an unexpired lease that is in default and rejected in section 4 of`
this plan to obtain possession of leased property, and to dispose of it under applicable law, and to exercise its rights against
any nondebtor.

(b) Secured claims not listed as Class l, 2, 3, or 4 claims are not provided for by this plan. While this may be cause to
terminate the automatic stay, such relief must be separately requested by the claim holder.

(c) lf`, after confirmation of the pian, the court grants a motion to terminate the automatic stay to permit a Class l or 2 claim
holder to proceed against its coilateral, unless the court orders otherwise, Trustee shall make no further payments on account
of` such claim and any portion ot` such claim not previously satisfied under this plan shall be satisfied as a Class 3 claim. Any
deficiency remaining after the creditor’s disposition of its collateral shall be satisfied as a Class 7 unsecured claim subject to
the filing of a proof of claim.

D. Unsecnred Ciaims
3.12. Class 5 consists of unsecured claims entitled to priority pursuant to ll U.S.C. § 507.

(a) l)omestic support obligations entitled to priority pursuant to ll U.S.C. § 507. 'l`hese claims will be paid in full except
to the extent the claim holder has agreed to accept less or ll U.S.C. § 1322(a)(4) is applicable When the claim holder has
agreed to accept less than payment in full or when ll U.S.C. § 1322(a)(4) is applicable, the claim holder and the treatment of
the claim shall be specified in section 7, the Nonstandard Provisions.

(b) Taxes, and other priority claims entitled to priority pursuant to ll U.S.C. § 507. 'f`hese claims will be paid in full
except to the extent the claim holder has agreed to accept less. When the claim holder has agreed to accept less than payment
in full, the claim holder and the treatment ot`the claim shall be specified in section 7, the Nonstandard Provisions.

(c) Estimate of priority claims pursuant to ll U.S.C. § 507. Debtor estimates that all priority claims, not including those
identified in section 7` total $ 0.00

3.13. Class 6 includes designated nonpriority unsecured claims, such as co-signed unsecured debts, that will be treated
differently than the other nonpriority unsecured claims provided for in Class 7. The claim holder of each Class 6 claim and
the treatment of each claim shall be specified in section 7, the Nonstandard Provisions.

3.]4. Ciass 7 consists of all other nonpriority unsecured claims not provided for in Class 6, 'I`hese claims total approximately
$ 0.00 . Class 7 creditors shall be paid on a pro-rata basis by the Trustee from the funds remaining after the Trustee pays
the administrative expenses and other claims provided f`or in this plan.

[select one of the following options:]

E Percent Plan. Class 7 claimants Will receive no less than 0 % of their allowed claims through this plan.

m Pot Plan. Class 7 claimants are estimated to receive % of their allowed claims through this plan.

 

This section is to be read in conjunction with section 2.03.
Section 4. Esecutory Contracts And Unexpircd Leases

4.01. chbor assumes the executory contracts and unexpired leases listed below. Debtor shall directly pay all postpetition monthly
lease or contract payments to the other party to the executory contract or unexpired lease. Unless otherwise permitted under
the Bankruptcy Code or Section 7 herein, pre-petition arrears shall be ftu paid. Tnistec shall pay the monthly arrearage
dividend specified in the table below.

NDC 1-1(1`1-6-17)
Page 5 of7

Softwara Copyright (c) 1996-2078 Best Case LLC - www.besteasa.com Best C-aae Bankruptcy

Case: 18-51321 Doc# 26 Filed: 10/18/18 Entered: 10/18/18 23:23:08 Page 5 of 7

21 59 Ul 'd “IEE[]:U lil-Zl'l]l §UIEZLEIEB mmi §Lll[]l][]l'§giil ml

 

Name of Other Party to Executory Contraeth unexpired Lease Post-Petition Pre»petition Monthly

 

 

 

 

 

 

 

 

 

 

Monthly Payment Arrears Arrearage
Divicleud
Total $ 0.00
4.02. Debtor rejects the executory contracts and unexpired leases listed below. Any executory contractor unexpired lease not
listed in section 4.01 or section 4.02 is rejected.
Name of Other Party to Executory Contractf!inexpired Lease Dcscription of Eitecutory Contract/Unexpired Lease

 

 

 

 

-NONE-

 

Section 5. Puyment of Claims and Order of I)istribution
5.¢}1. At’ter confirmation, payments by Trustee to holders of allowed claims and approved expenses will be made monthly

5.02. Distribution of plan payment by Trustee. I)ehtor’s monthly plan payment must be sufficient to pay in full: (a) Trustee’s
fees; (b) post-petition monthly payments due on Class l claims; (c) the monthly dividend specified in section 3_06 for
administrative expenses; and (d) the monthly dividends payable on account of Class l arrearage claims, Class 2 claims, and
executory contract and unexpired lease arrearage clainis.

IfDebtor tenders a partial monthly plan payment to Trustee, Trustee shall pay, to the extent possible, such fees, expenses,
and claims in the order specified in (a) through (d) above. lf the amount paid by Dehtor, however, is insufficient to pay all
dividends due on account of fees, payments, expenses, and claims within a subpart of section 5.02(a) through (d), no
dividend shall be paid on account of any of the fees, payments, expenses, and claims within such subpart, except as permitted
by section 3.07(b)(2) and (3;-

Once a monthly plan payment_. or a portion thereof, is not needed to pay a monthly dividend because a fec, expensc, or claim
is not allowed or has been paid in full, such plan payment shall be paid pro rata, based on claim balance, to holders of: first,
section 3.06 administrative expenses; second, Class l arrearage claims, Class 2 claims, and executory contract and unexpired
lease arrearage claims; third, Class 5 priority claims; fourth, C|ass 6 unsecured claims; and fifth, Class 7 unsecured claims
Over the plan’s duration, these distributions must equal the total dividends required by sections 3.04, 3.06, 3.07, 3.08. 3.121
3.13, 3.14, and 4.01.

5.03. Priority of payment among administrative expenses The portion of the monthly plan payment allocated in section 3.06
for administrative expenses, shall be distributed first to any former chapter 7 trustee up to the monthly amount required by l l
U.S.C. § l326(b)(3)(B), and second, to holders of approved administrative expenses on a pro rata basis.

Section 6. Miscellaneous Provisious
6.01. Vestillg of property. Property of the estate will revest in Debtor upon confirmation unless Debtor checks the following box:
[:l SHALL NOT R,EVEST.

If the property of the estate does not revest in Debtor, Trustee is not required to file income tax returns for the estate or insure
any estate property Upon dismissal or completion of this plan, all property shall rcvest in Debtor. Notwithstanding the
revesting of property in Debtor, the court will retain its supervisory role post-confirmation to enforce Fed. R. Banlcr. P.
3002.1 and provide any other relief necessary to effectuate this plan and the orderly administration of this case

After the property revests in Debtor, Debtor may sell, refinance or execute a loan modification regarding real or personal
property without further order of the court with the approval of 'l`rustee.

6.02. Remedies upon default If Debtor defaults under this plan, Trustee or any other party in interest may request appropriate
relief by filing a motion pursuant to Local Bankruptcy Rule 9014-1, et seq. This relief may consist of. without limitation.
dismissal of the case, conversion of the case to chapter 7, or relief from the automatic stay to pursue rights against collateral
This is without prejudice to Debtor’s right to seek plan modification under ll U.S.C. § 1329.

6.03. Impermissible Provisions. Notwithstanding any other term in this plan, Debtor does not seek through the confirmation and
completion of this plan either a determination of the dischargability of any debt or the discharge of any debt that is
non-dischargable as a matter of law in a Chapter l3 case under l l U.S.C. § 1328(2\}.

N`DC l-l (11-6-17)
Pagel§oi"'l

Software Cooyngl'it {c) 1996-2018 Bosl Case LLC - wm.bostmso.corn Best Case Bankruptcy

Case: 18-51321 Doc# 26 Filed: 10/18/18 Entered: 10/18/18 23:23:08 Page 6 of 7

21 59 ii 'd WEEU:U BI-Zi'l]i §UIEZLEIEB mold §Lil[]l][]l'§!llll ml

Section 7. Nonstandard Provisions

Debtor may propose nonstandard provisions that modify the preprinted text of this form plant All nonstandard plan provisions shall be
set forth below, or on a separate page(s) appended to this plan. Each such provision shall be identified by a section number beginning
with section 7.0} and indicate which section(s) of the form plan are modified by it. Nonstandard provisions placed elsewhere in the
plan are void. The signatures below are certifications by Debtor and Debtor’s attorney that this plan form has not been altered and that
all nonstandard provisions are in section 7 and appended to this plan_

"Section 3.07(b) is replaced with the following provision:
a. Debtor shall make the following post-petition payments to [name of secured creditor] in accordance with the applicable
terms of the underlying promissory note or other obligation
b. The Chapter 13 Trustee shall not make any such post-petition monthly payments under § 5.02 of the Plan to the above
named secured creditors.
c. After the Plan is confirmed, Debtor shall file with the bankruptcy court quarterly declarations under penalty of perjury
stating that Debtor has made his post-petition payments to [narne of creditor], and attach to each declaration proper
documentary evidence of the payment(s) made. The quarterly declaration forianuary - March payments shall be filed by
Apri| 20th, the quarterly declaration for Aprii - june payments shall be filed by luly 20th, the quarterly declaration for July -
September payments shall be filed by October 20th, and the quarterly declaration for October - December shall be filed by th=

following January 20th."

Datcd: October 11, 2018 lsl John Durwood Dennis, Jr.
John Dulwood Dennis, Jr.

Debtor

Datcd: October l l, 2018

 

is.' Yelena Gurevi¢:h
Yelena Gurevich 269487'
chtor's Attomey

NDC 1-] (11-6-1?)
Page 7 of7

Soliware Copynght (c) 1996-2018 Best Casa LLC - www.bestease.cnm

Case: 18-51321 Doc# 26 Filed: 10/18/18 Entered: 10/18/18 23:23:08 Page 7 of 7

Best Casa Bankruptcy

21 59 21 'd “IEE[]:U BI-ZI'UI §UIEZLEIEB mmi §Lli[]l][]l'§!llll ml

